DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stallings (US 5199788, hereinafter Stallings).
Regarding claim 1, Stallings discloses a mixer for use in combination with a bucket, the mixer comprising:
an annular rim (figure 1, rim 20) sized and configured for selective attachment to the bucket (see figure 10);

an interior opening (within annular wall 28) defined by an interior inner surface on the annular rim, the interior opening being sized for passage of the mixing extension component (see figure 7);
a connector component (crank member 124) configured for attachment to the proximal end of the mixing extension component (see figure 7); and
a rim member (bearing element 244) of the connector component configured for being secured about the interior opening of the annular rim for stabilizing the mixing extension component (see figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stallings (US 5199788, hereinafter Stallings) in view of Heatcoat (US 3712592, hereinafter Heatcoat).
Regarding claim 2, Stallings discloses a manual rotating component (figure 1, crank member 124), but is silent to the threaded engagement as recited.  Heatcoat teaches a mixer including a mixing extension and a connector component (figure 1) including a manual rotating component (crank 26) having a threaded exterior surface (end portion 27A) for engaged receipt of a corresponding thread (threaded recess 27B) on the connector component such that a user can selectively operate the mixer by rotating the manual rotating component (see figure 1).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the threaded connection of Heatcoat for the connection of Stallings because such a substitution of known elements would produce only the predictable result of connecting the shaft and the manual component.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stallings (US 5199788, hereinafter Stallings) in view of Heatcoat (US 3712592, hereinafter Heatcoat) and Larsen (US 5676463, hereinafter Larsen)
Regarding claim 3, Stallings is silent to an adapter component and motorized device.  Larsen teaches a mixer for use with a bucket (figure 1) including an adapter (figure 3, rod 92) and a motorized device having a rotating shaft (drill 95).  To one of KSR International Co. v. Teleflex Inc. (KSR), supra.
Regarding claim 4, Stallings is silent to a drill.  Larsen teaches a drill (figure 3, drill 95).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the motorized drive of Heatcoat for the manual drive of Stallings for the purpose of increasing mixing speed an efficiency.
Regarding claim 5, Stallings discloses a mixer for use in combination with a bucket, the mixer comprising:
an annular rim (figure 1, rim 20) sized and configured for selective attachment to the bucket (see figure 10);
a mixing extension component (stirring member 120) including a distal end and a proximal end, the distal end including a plurality of blades (paddles 154 and 156) configured for mixing one or more liquids in the bucket;

a connector component (crank member 124) configured for attachment to the proximal end of the mixing extension component (see figure 7); and
a rim member (bearing element 244) of the connector component configured for being secured about the interior opening of the annular rim for stabilizing the mixing extension component (see figure 7); and
a manual rotating component (crank member 124).
Stallings is silent to an adapter component as recited.  Larsen teaches a mixer for use with a bucket (figure 1) including an adapter component (figure 3, rod 92).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the adapter component of Larsen to the device of Stallings for the purpose of attaching a drill to the mixer, as in Larsen, to increase mixing speed and efficiency.  Heatcoat is relied upon, as above, to teach threaded connections between components, which could readily be applied to a motorized drive adapter.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the threaded connection of Heatcoat for the connection of Stallings because such a substitution of known elements would produce only the predictable result of connecting the shaft and the manual component.  See KSR International Co. v. Teleflex Inc. (KSR), supra.  It would further be obvious to provide a system wherein a manual and electric drive are interchangeable to allow for mixing in places with or without electric power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The various devices cited all disclose mixers for use with buckets including a rim for attaching to the top of the bucket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MARC C HOWELL/Primary Examiner, Art Unit 1774